Rule 208.   Procedure.
    ***



    (g)     Costs. --

    ***

           (5) Assessed       Penalties    on   Unpaid    Taxed     Expenses     and
      Administrative Fees.

                 (i) Failure to pay taxed expenses within thirty days of the
      assessment becoming final in accordance with subdivisions (g)(1) and (g)(2)
      and/or failure to pay administrative fees assessed in accordance with
      subdivision (g)(4) within thirty days of notice transmitted to the respondent-
      attorney shall result in the assessment of a penalty, levied monthly at the
      rate of 0.8% of the unpaid principal balance, or such other rate as established
      by the Supreme Court of Pennsylvania, from time to time.

                  (ii) Monthly penalties shall not be retroactively assessed against
      unpaid balances existing prior to the enactment of the rule; monthly
      penalties shall be assessed against these unpaid balances prospectively,
      starting 30 days after the effective date of the rule.

                 (iii) The Disciplinary Board for good cause shown, may reduce
      the penalty or waive it in its entirety.

      ***